Citation Nr: 1749705	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-43 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbosacral spine spondylolisthesis, status post fusion L4-S1, with intervertebral disc syndrome (IVDS) and residual scar.


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to January 1967, from February 1991 to April 1991, from March 1995 to July 1995, from July 1995 to May 1996, from June 1996 to October 1996, from July 1997 to September 1997, from April 1999 to September 1999, and from February 2000 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

The Veteran requested an opportunity to testify before the Board.  In October 2017 correspondence, the Veteran's representative at the time advised that the Veteran wished to withdraw all claims pending before the Board and withdrew as his representative.  


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the representative that the appellant wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).   



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In October 2017, the Veteran's representative at the time, informed the undersigned and representatives of the Regional Office that the appellant wished to withdraw his appeal.  A correspondence was submitted to the RO documenting this request.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


